Title: To Thomas Jefferson from Tadeusz Kosciuszko, [15 July–5 August 1798]
From: Kosciuszko, Tadeusz
To: Jefferson, Thomas


          
            Dear Sir
            [15 July–5 Aug. 1798]
          
          I forgot to beg you in inquiring from the Treasurer of the U:S: of my interest that was paid in Amsterdam by Mr Pickney wether this money is returned to America for me if not i would wish to know the name of the Banker, as well to have the Certificate from mr Pickney to whom he gave because, this that hi gave mi in Philhadelphia i lost it. do me the favour also to turn in money thos things that are delivered by Mr: Niemcewicz
          wyth real afection Esteem and respect your for ever Friend.
          
            T Kosciuszko
          
        